TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00220-CV



           Texas Department of Assistive and Rehabilitative Services, Appellant

                                                  v.

                       Christina Alvarado and Carolyn Briggs, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-06-001389, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                            ___________________________________________

                                            David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: July 17, 2009